Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/19/2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanada (PCT/JP2018/044515), as seen in 20200350341, further in view of Yuan (20150194498).
Regarding claim 1, Hanada teaches a device, comprising: 
a substrate (100; par. 54), a first thin film transistor (the TFT to the left, as seen above), and a second thin film transistor (the TFT to the right, as seen above), wherein the first thin film transistor and the second thin film transistor are located on a same side of the substrate (se figures above; further, see fig. 14 and 15 ); 
wherein the first thin film transistor comprises a first active layer (102), the first active layer is a polysilicon layer (par. 104), the second thin film transistor comprises a second active layer (108), the second active layer is an oxide semiconductor layer (par. 60), and the second thin film transistor further comprises a contact layer (106; barrier film), and
wherein the first contact layer is located between the substrate and the second active layer, the first contact layer are in contact with the second active layer.
Hanada does not explicitly teach: 
•	an array substrate
•	the second thin film transistor further comprises a first contact layer and a second contact layer
•	the second active layer, the second contact layer is located on a side of the second active layer facing away from the substrate, the first contact layer and the second contact layer each are in contact with the second active layer, and the second active layer, the first contact layer, and the second contact layer each are island-shaped 
Yuan teaches an array substrate (which would be beneficial since an orderly yet increased amount of TFTs, scan lines, gate lines, etc. would allow for increased power of the device) wherein the TFT, having an active layer composed of an semiconductor oxide, has a gate structure having wherein multiple barrier films, patterned into island shapes, are formed atop the gate electrode (fig. 2 and 3) in order to decrease diffusion of atoms and/or to increase adhesion between layers (par. 38, 48).   Par. 48 teaches that a single protection layer (i.e. first protection layer) can be composed of multiple layers of dielectrics.
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
 Regarding claim 2, Hanada/Yuan teaches a array substrate of claim 1, wherein the first contact layer and the second contact layer each are made of a material of silicon oxide (par. 48 teaches that layer 21 be made of silicon nitride or titanium nitride, or other inorganic insulating materials with material properties identical with or similar to the above-mentioned materials; silicon oxide is similar in dielectric constant to SiN and is thus an inorganic dielectric that can be used; it has been found that when the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification, it can be asserted that a PHOSITA at the time said invention was made would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification).  

Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanada (PCT/JP2018/044515), as seen in 20200350341, further in view of Yuan (20150194498
Regarding claim 17, Hanada teaches a device, comprising: 
a planarization layer (fig. 2, 120); par. 63 and a light-emitting element layer (fig. 2, 123), wherein the planarization layer is located between the array substrate and the light-emitting element layer (fig. 2);
a substrate (100; par. 54), a first thin film transistor (the TFT to the left, as seen above), and a second thin film transistor (the TFT to the right, as seen above), wherein the first thin film transistor and the second thin film transistor are located on a same side of the substrate (se figures above; further, see fig. 14 and 15 ); 
wherein the first thin film transistor comprises a first active layer (102), the first active layer is a polysilicon layer (par. 104), the second thin film transistor comprises a second active layer (108), the second active layer is an oxide semiconductor layer (par. 60), and the second thin film transistor further comprises a contact layer (106; barrier film), and
wherein the first contact layer is located between the substrate and the second active layer, the first contact layer are in contact with the second active layer.
Hanada does not explicitly teach: 
•	an array substrate
•	the second thin film transistor further comprises a first contact layer and a second contact layer
•	the second active layer, the second contact layer is located on a side of the second active layer facing away from the substrate, the first contact layer and the second contact layer each are in contact with the second active layer, and the second active layer, the first contact layer, and the second contact layer each are island-shaped 
Yuan teaches an array substrate (which would be beneficial since an orderly yet increased amount of TFTs, scan lines, gate lines, etc. would allow for increased power of the device) wherein the TFT, having an active layer composed of an semiconductor oxide, has a gate structure having wherein multiple barrier films, patterned into island shapes, are formed atop the gate electrode (fig. 2 and 3) in order to decrease diffusion of atoms and/or to increase adhesion between layers (par. 38, 48).   Par. 48 teaches that a single protection layer (i.e. first protection layer) can be composed of multiple layers of dielectrics.
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 18, Hanada/Yuan teaches a display device, comprising the display panel of claim 17.



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All claims dependent (claims 4-16) are objected to based on their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/           Primary Examiner, Art Unit 2894